Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 19, 2018

                                      No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                                v.

 BOARD OF ADJUSTMENT for the City of San Antonio and Map Industries, LLC d/b/a U-
                                 Pull-It,
                                Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02439
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
       Appellants’ brief was filed July 11, 2018. After extensions of time were granted,
appellee Map Industries, LLC. d/b/a U-Pull It’s brief is due September 28, 2018, and appellee
Board of Adjustment for the City of San Antonio’s brief is due October 10, 2018. On September
17, 2018, appellants filed an unopposed motion to abate the appeal. In the motion, appellants
advise this court that “[t]he parties have reached a tentative settlement agreement to settle the
underlying litigation between them, including the dispute giving rise to the appeal in this cause.
The parties are currently working to conclude preparation and execution of relevant settlement
documents.” settled their complaints.” Based on the tentative settlement, appellants request that
we abate this appeal for sixty days to allow time to conclude the settlement.

        Based on the foregoing, we GRANT the unopposed motion to abate. We ORDER this
appeal abated until further order of this court. We ORDER appellants to file, on or before
November 16, 2018, a motion to dismiss the appeal or a report advising this court of the status
of the settlement.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court